HANFORD, District Judge.
Upon consideration of the certifícale of K. D. McCully, referee, submitting the question: “Has the bankruptcy court any jurisdiction over the partnership estate? If so, to what extent?” — it is considered by the court that this court has complete jurisdiction of this case, and jurisdiction over the partnership estate of the late firm of D. W. Pierce & Son, provided possession of the assets can be obtained by the referee without forcibly interfering with property in the legal custody of an administrator. If the administrator will voluntarily surrender possession of the estate, the trustee may take it; but the trustee cannot take possession of any property of which the administrator has custody without his consent.